Citation Nr: 1442460	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine and thoracic spondylosis.  

3.  Entitlement to an initial compensable evaluation for Raynaud's phenomenon affecting the left upper and lower extremity and left side of the face, to include the eyelid.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jonathan Greene, Attorney 
	(Chisholm Chisholm & Kilpatrick, Ltd.)
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and St. Louis, Missouri, respectively. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Relevant evidence cited by the AOJ (the RO) in SSOCs is not in the claims folder or the electronic ("Virtual VA") file. Because the claims remain in appellate status, the Veteran may submit any other relevant information. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request MUST be made for records from:

a) The Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina for records dated from September 2011; 

b) St. Augustine Community Based Outpatient Clinic in St. Augustine, Florida for records dated from March 2011; 

c) Kansas City VA Medical Center in Kansas City, Missouri for records dated from October 2013; 


d) Warrensburg Community Based Outpatient Clinic in Warrensburg, Missouri for records dated from October 2013.  

If any identified records are not obtainable (or none exist), the Veteran and her representative must be notified and the record clearly documented.

2.  Associate with the claims file the February 2013 VA examination addendum report.  Failure to provide the above stated evidence warrants automatic rescheduling of new VA examinations to determine the current severity of the Veteran's service-connected disabilities and whether the Veteran is unemployable as a result of her service-connected disabilities.  

3.  Once the development is completed, readjudicate the claims remaining on appeal.  If the benefits remain denied, the Veteran and her attorney must be provided with a supplemental statement of the case (SSOC), and the case must be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



